Title: Thomas Boylston Adams to William Cranch, 23 August 1791
From: Adams, Thomas Boylston
To: Cranch, William


My dear William
Braintree August 23d: 1791
I have somewhere heard an observation of this kind, “that a person should not be too anxious to return a kindness.” Had I strictly adhered to this injunction, an Answer to your last favor would not so soon have followed; but as you expect shortly to be at Braintree in person, I must either remain in your Debt, or take this opportunity to discharge the obligation. I am happy to find that the novelty of your situation has not obliterated the remembrance of your now solitary companion, & when I tell you of the exertion which this poor scrap requires from me at present, you will think it of more consequence than otherwise it would deserve. Tomorrow will complete a fortnight since I was first seized with the Southern Plague, Viz. The Ague Fever; and regularly every other Day since, I have had a severe fit, which has reduced me at least four degrees in point of flesh; as to Spirits, hardly any thing this side an inflamitory Rheumatism, will greatly diminish them. My mother when she returnd we found had been very ill most of the time in her absence, but happily, has had no fever fit since she got home. But you have enough of this. Charles left us on Sunday for New York, but Mrs Smith still continues with us, otherwise I should lose a little of my jolity; and should be quite impatient for your company. Truly if I may judge by your letter, I shall think you something more than a sort of a Gallant. I fear the good Judge had designs upon you, when he gave you the office of Executor. The facetious young Lady whom you sett at defiance may ensnare, in a course of time. How many a charm is born to be adored, yet ne’er to be enjoyed by those who worship the possessor’s. This is all I have to say concerning one whom you have mentioned. Is it not possible for our heads together to invent a name for a cetain lady? I am not pleased with that she has at present. Your expedition to Exeter has at least made you acquainted with some impudent people. Above every thing I think the Judges of a Court of Justice should be treated with common respect, even if their learning will not entitle them to it. Much of the credit of a Layyer depends upon his manner of treating the Bench. Where the opinions of Judges are treated with contempt, the justice of a cause may as well be determined by the throw of a Dye, as the verdict of a Jury. A Gentleman Lawyer has many clients in esse.
Betsey Smith is now at your father’s; she with the rest of your family are very well and will be as happy to see you next week as
Thomas B. Adams.
